Citation Nr: 9930237	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
anxiety state, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1944.


This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of an August 1997 rating decision from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected psychoneurosis, 
anxiety state, above 30 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected psychiatric disorder is 
manifested by complaints of sleep impairment, irritability 
and frequent headaches, and objective findings of chronic 
mild anxiety and apprehensiveness, productive of not more 
than definite social and industrial impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an assignment of a rating greater than 30 
percent have not been satisfied.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9400, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

The veteran's representative has argued that VA has expanded 
its duty to assist the claimant by provisions in its manual 
M21-1, and that the Board should determine whether the RO has 
followed the guidelines therein and remand the appeal for 
further development if the RO has no followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  A January 1945 rating decision 
granted service connection for psychoneurosis, mixed type, 
and evaluated the condition as 50 percent disabling effective 
December 22, 1944, the date following service discharge, 
based on the evidence then of record.  The veteran's service 
medical records show that the veteran participated in combat 
action on Saipan and Tinian while serving in the Marine Corps 
during World War II.  He was hospitalized in service for 
combat fatigue, after having an anxiety attack during the 
invasion of Tinian and then complaining of headaches, 
weakness and loss of appetite and weight.  He was discharged 
due to his psychiatric condition following the recommendation 
of a Board of Medical Survey.

In a March 1948 rating decision, the RO increased the 
veteran's psychoneurosis disability rating to 80 percent, 
effective June 23, 1948, following an assessment that the 
veteran had nearly total social and industrial 
inadaptability.  Following an August 1950 VA examination, the 
RO reduced the disability rating to 30 percent, effective 
October 21, 1950, in an August 1950 rating decision based on 
evidence 

that the veteran was making considerable improvement and was 
employed, though still showing depression and hostility.  In 
a November 1952 rating decision, the RO further reduced the 
veteran's psychoneurosis, anxiety state, rating to 10 
percent, effective January 10, 1953, based on evidence that 
he was making continued improvements and showing minimal 
psychiatric impairment.  Subsequent Board and RO decisions 
confirmed the 10 percent rating until a March 1993 rating 
decision, when the RO increased the psychoneurosis rating to 
30 percent, effective December 20, 1991.  This increased 
rating was based on VA examination reports that revealed 
definite social and industrial impairment.  Subsequent Board 
and RO rating decisions confirmed the veteran's 30 percent 
rating for anxiety reaction with depression.

As indicated above, the veteran has appealed the continued 
assignment of a 30 percent rating for his service connected 
psychoneurosis, anxiety state, and contends that a higher 
rating is warranted due to the fact that his anxiety and 
depression have worsened.  After a review of the records, the 
Board finds that the evidence is against his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that, in evaluating the severity of 
mental disorders under the diagnostic criteria, consideration 
should be given to the frequency, severity, and 

duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in an August 1998 statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court), held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.


Under the former rating criteria, a 100 percent rating is 
assigned for mental disorders when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent rating under the former rating criteria is 
assigned in cases of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 

"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994). 

Under the revised rating criteria set forth in the Schedule, 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once 

a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 30 percent disabling, the Board 
will first look to the previous and present criteria for the 
next higher rating, 50 percent.  Under the old regulations, 
the evidence would have to show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and that his 
psychoneurotic symptoms are so reduced as to result in 
considerable industrial impairment.  On the other hand, the 
new criteria for 50 percent disability detail more specific 
symptoms of occupational and social impairment with reduced 
reliability and productivity due to problems with normal 
speech, memory, judgment, comprehension of complex commands, 
abstract thinking, and mood. 

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  The new 
criteria for 50 percent disability contain many specific 
symptoms of mental disorder that need to be evidenced in 
order to reach this disability level.  Such evidence as 
abnormal speech patterns; impaired judgment, memory or 
thinking; frequent panic attacks; or difficulty understanding 

complex commands, are enumerated as prerequisites under the 
new 50 percent criteria.  On the other hand, the previous 
criteria for 50 percent disability provide a more qualitative 
criteria framework for the veteran to show that he is 
considerably impaired in his ability to establish and 
maintain relationships and employment.  As the Board does not 
find that either criteria is clearly more favorable, both 
criteria will be assessed to evaluate the extent of the 
veteran's disability.

The most recent VA examination report of record, from March 
1997, describes that there has been no change in the 
veteran's current psychiatric status since his last VA 
examination.  The previous VA examination report, from 
January 1993, describes the veteran's psychiatric complaints 
of chronic anxiety, irritability and frequent headaches, fear 
of crowds and loud noises, and frequent nightmares.  Upon 
examination in March 1997, the veteran was oriented to time, 
place and person, with no signs of delusion hallucination or 
thought disorder.  The examiner found that the veteran 
remains chronically mildly anxious and apprehensive, and 
convinced that his prostate and bladder problems are related 
to his anxiety condition.  The veteran was diagnosed with 
anxiety neurosis, with notation of a recent post traumatic 
stress disorder diagnosis, and schizoid personality.  His 
Global Assessment of Functioning (GAF) index, according to 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (pp. 46-47) (4th ed., 
revised, 1994), or DSM-IV, was 60-61.      

The Board also considers the additional medical evidence 
submitted by the veteran from J. Parks Hicks, Jr., M.D., of 
the Blount Memorial Hospital, Maryville, Tennessee.  This 
evidence relates to the veteran's treatment for a bladder and 
prostate condition, and does not include any psychiatric 
medical evidence.  The record also includes a June 1997 
letter from Dr. Hitch's office explaining that they have not 
treated the veteran for any nervous condition.   

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 30 percent 
criteria most aptly describes the veteran's condition.  He 
has shown that he has definite social and occupational 
impairment due to his 

anxiety disorder, exhibited by his problems with noise and 
being around other people in crowds.  As previously 
mentioned, VAOPGCPREC 9-93 defines "definite" as 
"distinct, unambiguous, and moderately large in degree," 
with a social and industrial impairment that is "more than 
moderate but less than rather large."  The Board does not 
find that the veteran's condition has risen to the level of 
"considerable" impairment of social and occupational 
functioning, as is required for a 50 percent rating, based on 
the psychiatric assessments, such as a GAF of 60-61, that 
show relatively mild symptoms of anxiety and depression.  The 
evidence shows both negative and positive indicators 
regarding the extent of his disability.  In the Board's 
opinion, the evidence is more appropriately described as 
"definite," under the 30 percent criteria, than 
"considerable", under the 50 percent criteria.

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
his anxiety disorder with depression.  The Board does not 
find that the 50 percent criteria have been satisfied.  The 
evidence does not show that the veteran has a flattened 
affect, abnormal speech, difficulty in understanding 
commands, or impaired memory or judgment.  Although he does 
show signs of mood disturbances and some panic attacks, the 
majority of the criteria for a 50 percent evaluation have not 
been satisfied.  The 30 percent criteria include an ability 
to work, with a decrease in efficiency and problems with some 
specific tasks, which appears to describe the veteran's 
condition.  He shows satisfactory general functioning of 
behavior, self-care, and speech, as indicated in the 30 
percent criteria.  However, he also displays a depressed 
mood, anxiety, and sleep impairment.  Overall, this 30 
percent rating under the new criteria is also the most 
appropriate description of the extent of the veteran's 
disability.

The veteran is also entitled to consideration for a 
disability rating higher than the 50 percent considered by 
the Board.  The veteran does not meet the criteria for the 
next higher rating, 70 percent, under the old or new 
criteria.  The old rating requires severe impairment of 
social and occupational functioning.  The record does not 
show that the psychiatrists have considered the veteran's 
psychiatric disability as being severe.  Under the new 70 
percent criteria for mental disorders, the veteran 

would have to show such symptoms as suicidal ideations, 
obsessional rituals, illogical or obscure speech, near 
continuous panic, depression, spatial disorientation, and 
neglect of personal hygiene and appearance.  The evidence 
shows that the veteran has not displayed these symptoms.  
Likewise, the 100 percent criteria under either new or old 
criteria are not evidenced.  There are no signs of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, nor evidence of virtual isolation in 
the community, as under the old criteria.  The veteran is 
employed; thus, his psychiatric disorder is not shown to 
result in demonstrable inability to obtain or retain 
employment.  Similarly, the record does not show evidence of 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, inability to maintain minimum hygiene, or 
disorientation or memory loss.  After thorough review of the 
record, the Board finds that the 30 percent disability rating 
most nearly fits the veteran's symptomatology.

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his psychoneurosis, anxiety 
state, and this condition has not had such an unusual impact 
on his employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting from an anxiety disorder warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
anxiety disorder with depression is adequately compensated by 
the 30 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an increased rating for psychoneurosis, 
anxiety state, is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

